DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2022 has been entered.
 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17 and 21-23 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by WO 2013/179261 to Segaert or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2013/179261 to Segaert in view of USPAP 2010/0129593 to Rempt, USPAP 2011/0263174 to Ketzer, USPAP 2012/0128946 to Kwon, USPAP 2008/0289289 to Wiercinski, and/or USPN 3,619,229 to Hartlein.
Claims 1-15, 17, 21 and 22, Segaert discloses a floor panel, comprising a substrate and a decor provided on the substrate, wherein the substrate consists essentially of thermoplastic material comprising PVC and/or filler material, wherein the substrate encloses at least one glass fiber cloth wherein the thermoplastic material extends through the at least one glass fiber cloth (see entire document including pages 3-5 and Figure 2). Segaert discloses constructing the floating flooring with a rectangular and oblong shape with tongue and groove and locking parts as claimed and locked together as claimed with the glass cloth extending as claimed (pages 1 and 7-8 and the Figures). 
Claims 1 and 2, Segaert does not appear to mention the total weight of the glass fiber cloth but Kwon, Rempt and Ketzer each disclose that it is known in the art to construct a glass fiber cloth with the claimed weight to provide suitable reinforcement and strength (see entire documents including [0021] of Kwon, [0087] of Rempt, and [0067] of Ketzer). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the glass fiber cloth with a weight of between 100 and 150 grams per square meter, to provide suitable reinforcement and strength.
Claim 3, the substrate may enclose only one glass fiber cloth (page 3). 
Claim 4, the substrate consists essentially of a granulate of the thermoplastic material and/or filler materials (page 3). 
Claim 5, said glass fiber cloths may be situated outside a central line of said substrate (Figure 4). 
Claim 6, said glass fiber cloth may be a non-woven glass fiber layer (page 3). 
Claims 7, 14, 16 and 23, said glass fiber cloths are covered with an adherence material and/or a stabilizing material which has a different in composition (e.g. no loose fibers) from the thermoplastic material and inherently connects the glass fiber cloths (pages 3 and 4).
Claims 8 and 13, Segaert does not appear to mention the glass fiber cloths being covered with a thermosetting material but Segaert does disclose that the glass fiber cloths may be covered with coupling agent (page 3). Hartlein discloses that it is known in the art to use a thermosetting coupling agent to improve the bonding between glass fibers and a thermoplastic material (see entire document including column 1, lines 5-25). Therefore, it would have been obvious to one having ordinary skill in the art to cover the glass fiber cloths with a thermosetting material motivated by a desire to improve the bonding between glass fibers and a thermoplastic material.
Claim 9, said thermoplastic material may be PVC which inherently has a glass transition temperature of less than 100°C (page 4).
Claims 10, 17 and 21, said thermoplastic material may be polyvinyl chloride with an amount of plasticizer which is higher than 20% (page 4). 
Claims 12 and 22, the filler materials may form 50 to 80 percent by weight of the substrate material (page 9).
Claim 14, Segaert discloses the use of a nonwoven glass fiber layer covered with an adherence material (page 3). The top half of the glass fiber cloth may be considered a first glass fiber cloth and the bottom half of the glass fiber cloth may be considered a directly interlinked second glass fiber cloth. The adherence material is different than the thermoplastic material in that the thermoplastic material comprises fibers (pages 3 and 4). Plus, Segaert discloses that the substrate may comprise two different thermoplastic materials (page 12). Therefore, the adherence material is necessarily different from one of the thermoplastic materials. 

Claims 14 and 15, Segaert does not appear to mention the glass fiber cloth being the combination of a woven and non-woven glass layer but Kwon and Wiercinski each disclose that it is known in the art to use a woven or non-woven glass fiber layer ([0015]-[0023] of Kwon and [0037]-[0039] of Wiercinski). Further, Rempt and Ketzer each disclose that it is known to make a flooring fabric layer with a single-layer or multi-layer structure wherein the fabric layers may be woven or non-woven ([0082] and [0096] of Rempt and [0033] and [0063]-[0068] of Ketzer). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the glass fiber with any suitable glass fiber layer construction, such as the claimed woven and nonwoven glass fiber layer, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.  In re Leshin, 125 USPQ 416. Plus, it is prima facie obvious to combine two equivalents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination to be used for the very same purpose. The fiber layers would be interlinked by the adherence material (page 3). In re Leshin, 125 USPQ 416."It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.
Claim 17, Segaert discloses that at least one of said glass fiber cloths is enclosed in a substrate portion which comprises a locally higher amount of plasticizer (pages 5 and 12). 






Claims 1-15, 17 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by USPAP 2012/0128946 to Kwon or, in the alternative, under 35 U.S.C. 103 as obvious over USPAP 2012/0128946 to Kwon in view of USPAP 2012/0266555 to Cappelle, GB 1 248 060 to Bailey, USPAP 2010/0129593 to Rempt, USPAP 2011/0263174 to Ketzer, and/or USPN 3,619,229 to Hartlein.
Claims 1-15, 17, 21 and 22, Kwon discloses a floor panel, comprising at least a substrate and a decor provided thereon, wherein said substrate substantially consists of thermoplastic material and/or filler materials, wherein the substrate encloses one or more glass fiber cloths, and wherein a total weight of glass fiber cloths is more than 85 grams per square meter (see entire document including [0012]-[0015], [0018], [0021], [0056]). 
Claim 1, 13 and 17, Kwon does not appear to explicitly mention the claimed floor panel shape but Cappelle disclose that it is known in the art to construct flooring with the claimed shape with a rectangular and oblong shape with tongue and groove and locking parts as claimed and locked together as claimed and with the glass fiber cloth extending as claimed so that the glass fiber layer cannot affect the bendability of the lower lip in a disadvantageous way (Figures, [0021]-[0023], [0029], and [0141]) Therefore, it would have been obvious to one having ordinary skill in the art to construct the flooring of Kwon with the claimed shape and coupling means motivated by a desire to lock the flooring panels together and so that the glass fiber layer cannot affect the bendability of the lower lip in a disadvantageous way. 
Claim 2, the total weight of glass fiber cloths is between 100 and 150 grams per square meter [0021]. 
Claim 3, the substrate may enclose only one glass fiber cloth [0013]. 
Claim 4, Kwon does not appear to mention the substrate consisting essentially of a granulate of the thermoplastic material but Bailey discloses that it is known in the art to construct a thermoplastic material layer with granulates to reduce processing (see entire document including page 1). Therefore, it would have been obvious to one having ordinary skill in the art to construct the thermoplastic material layer of Kwon with granulates to reduce processing.
Claim 5, said glass fiber cloths are situated outside a central line of said substrate (Figures 1-4). 
Claim 6, said glass fiber cloth may be a non-woven glass fiber layer [0018]. 
Claims 7, 14, 16 and 23, Kwon does not appear to mention the glass fiber cloths being covered with an adherence material and/or a stabilizing material different in composition from the thermoplastic but Bailey discloses that it is known in the art to cover a glass fiber cloth with a coupling agent to improve adhesion between the fibers and the thermoplastic material (page 1). Therefore, it would have been obvious to one having ordinary skill in the art to cover the glass fiber cloth with a coupling agent (different in composition than the thermoplastic) to improve adhesion between the fibers and the thermoplastic material. 
Claims 7, 8, 13 and 14, Bailey discloses that the glass fiber cloths may be covered with coupling agent (page 1) and Hartlein discloses that it is known in the art to use a thermosetting coupling agent to improve the bonding between glass fibers and a thermoplastic material (see entire document including column 1, lines 5-25). Therefore, it would have been obvious to one having ordinary skill in the art to cover the glass fiber cloths with a thermosetting material motivated by a desire to improve the bonding between glass fibers and a thermoplastic material. A thermoset material is different than a thermoplastic material. 
Claim 9, said thermoplastic material may be PVC which inherently has a glass transition temperature of less than 100°C [0018].
Claims 10, 17 and 21, said thermoplastic material is polyvinyl chloride with an amount of plasticizer which is higher than 20% ([0018] and [0047]). 
Claims 12 and 22, the filler materials may form at least 40 to more than 50 percent by weight of the substrate material [0051].
Claim 14, the top half of the glass fiber cloth of Kwon [0015] may be considered a first glass fiber cloth and the bottom half of the glass fiber cloth may be considered a directly interlinked second glass fiber cloth. 
Claims 14 and 15, Kwon does not appear to mention the glass fiber cloth being the combination of a woven and non-woven glass layer but Kwon does disclose use of a woven or non-woven glass fiber layer ([0015]-[0023]). Further, Rempt and Ketzer each disclose that it is known to make a flooring fabric layer with a single-layer or multi-layer structure wherein the fabric layers may be woven or non-woven ([0082] and [0096] of Rempt and [0033] and [0063]-[0068] of Ketzer). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the glass fiber with any suitable glass fiber layer construction, such as the claimed woven and nonwoven glass fiber layer, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.  In re Leshin, 125 USPQ 416. Plus, it is prima facie obvious to combine two equivalents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination to be used for the very same purpose. The fiber layers would be interlinked by the adherence material (page 3). In re Leshin, 125 USPQ 416."It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.
Claim 17, at least one of said glass fiber cloths is enclosed in a substrate portion which comprises a locally higher amount of plasticizer ([0061]-[0075]). 







Claims 1-15, 17 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by USPAP 2012/0266555 to Cappelle or, in the alternative, under 35 U.S.C. 103 as obvious over USPAP 2012/0266555 to Cappelle in view of USPAP 2012/0128946 to Kwon, USPAP 2010/0129593 to Rempt, USPAP 2011/0263174 to Ketzer, USPN 4,923,658 to Hover, GB 1 248 060 to Bailey, USPN 4,794,020 to Lussi, and/or USPN 3,619,229 to Hartlein.
Claims 1-15, 17, 21 and 22, Cappelle discloses a floor panel, comprising at least a substrate and a decor provided thereon, wherein said substrate substantially consists of thermoplastic material and/or filler materials, wherein the substrate encloses one or more glass fiber cloths (see entire document including [0001], [0002], and [0141]-[0146]). The floor panel of Cappelle is capable of use as floating flooring and Cappelle discloses that the flooring panel has a rectangular and oblong shape with tongue and groove and locking parts as claimed and locked together as claimed ([0002], [0029] and the Figures).
Regarding the glass fiber cloth extending as claimed, Cappelle discloses that one or both lips, over at least a portion thereof, are kept free from the reinforcement (glass fiber cloth) layer so that the reinforcement layer cannot affect the bendability in these portions in a disadvantageous way ([0021]-[0023] and [0141]). Therefore Cappelle either sufficiently discloses that the glass fiber cloth may extend as claimed or it would have been obvious to one having ordinary skill in the art to place the glass fiber cloth as claimed so that the reinforcement layer cannot affect the bendability of the lower lip in a disadvantageous way.
Regarding the thermoplastic material (PVC) extending through the at least one glass fiber cloth, either Cappelle sufficiently teaches the limitation when disclosing that the cloth is embedded within the substrate [0141] or it would have been obvious to one having ordinary skill in the art to extend the PVC through the cloth to provide the cloth with structural support. Plus, Kwon discloses that it is known in the art to use a cloth impregnated with PVC to provide reinforcement effects, dimensional stability, and/or adhesive strength (see entire document including [0011]-[0018] and [0022]). Therefore, it would have been obvious to one having ordinary skill in the art to extend the PVC through the cloth to provide reinforcement effects, dimensional stability, and/or adhesive strength.
Cappelle does not appear to mention the total weight of the glass fiber cloth but Kwon, Rempt and Ketzer each disclose that it is known in the art to construct a glass fiber cloth with a the claimed weight to provide suitable reinforcement and strength (see entire documents including [0021] of Kwon, [0087] of Rempt, and [0067] of Ketzer). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the glass fiber cloth with a weight of between 100 and 150 grams per square meter, to provide suitable reinforcement and strength.
Claim 3, the substrate may enclose only one glass fiber cloth [0141]. 
Claim 4, Cappelle does not appear to mention the substrate consisting essentially of a granulate of the thermoplastic material but Hover discloses that it is known in the art to construct a thermoplastic material layer with granulates to provide a design of especially pleasing appearance (column 4, lines 11-18) and Bailey discloses that it is known in the art to construct a thermoplastic material layer with granulates to reduce processing (see entire document including page 1). Therefore, it would have been obvious to one having ordinary skill in the art to construct the thermoplastic material layer with granulates to provide a design of especially pleasing appearance and/or to reduce processing.
Claim 5, said glass fiber cloths are situated outside a central line of said substrate (Figure 15). 
Claim 6, said glass fiber cloth is a non-woven glass fiber layer [0141]. 
Claims 7, 14, 16 and 23, Cappelle does not appear to mention the glass fiber cloths being covered with an adherence material and/or a stabilizing material but Bailey discloses that it is known in the art to cover a glass fiber cloth with a coupling agent to improve adhesion between the fibers and the thermoplastic material (page 1). Therefore, it would have been obvious to one having ordinary skill in the art to cover the glass fiber cloth with a coupling agent (having a different composition than the thermoplastic material) to improve adhesion between the fibers and the thermoplastic material.
Claims 7, 8, 13 and 14, Bailey discloses that the glass fiber cloths may be covered with coupling agent (page 1) and Hartlein discloses that it is known in the art to use a thermosetting coupling agent to improve the bonding between glass fibers and a thermoplastic material (see entire document including column 1, lines 5-25). Therefore, it would have been obvious to one having ordinary skill in the art to cover the glass fiber cloths with a thermosetting material motivated by a desire to improve the bonding between glass fibers and a thermoplastic material. 
Claim 9, said thermoplastic material may be PVC which inherently has a glass transition temperature of less than 100°C [0146].
Claims 10, 17 and 21, the PVC comprises a plasticizer [0049] but Cappelle does not appear to mention a specific amount of plasticizer or the specifically claimed plasticizer. Lussi and Kwon each disclose that it is known in the art to include more than 20% by weight plasticizer (Examples of Lussi and [0047] of Kwon). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include any desired plasticizer in any desired amount, such as claimed, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.
Claims 12 and 22, Kwon discloses that filler materials may form at least 40 to more than 50 percent by weight of the substrate material based on the intended application and the desired strength, appearance, and/or cost [0051]. Therefore, it would have been obvious to one having ordinary skill in the art to include the claimed amount of filler, based on the intended application and the desired strength, appearance, and/or cost.
Claim 14, the top half of the glass fiber cloth of Cappelle may be considered a first glass fiber cloth and the bottom half of the glass fiber cloth may be considered a directly interlinked second glass fiber cloth. 
Claims 14 and 15, Cappelle does not appear to mention the glass fiber cloth being the combination of a woven and non-woven glass layer but Kwon discloses the use of a woven or non-woven glass fiber layer ([0015]-[0023]). Further, Rempt and Ketzer each disclose that it is known to make a flooring fabric layer with a single-layer or multi-layer structure wherein the fabric layers may be woven or non-woven ([0082] and [0096] of Rempt and [0033] and [0063]-[0068] of Ketzer). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the glass fiber with any suitable glass fiber layer construction, such as the claimed woven and nonwoven glass fiber layer, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.  In re Leshin, 125 USPQ 416. Plus, it is prima facie obvious to combine two equivalents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination to be used for the very same purpose. The fiber layers would be interlinked by the adherence material (page 3). In re Leshin, 125 USPQ 416."It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.
Claim 17, Cappelle discloses that the glass fiber cloth is enclosed in a substrate (PVC) portion which comprises a locally higher amount of plasticizer than the other (non-PVC) portions (Figure 15 and [0141]-[0146]). Plus, Kwon discloses that a glass fiber cloth may be enclosed in a substrate portion which comprises a locally higher amount of plasticizer ([0061]-[0075]).

Response to Arguments
Applicant's arguments filed 2/3/2022 have been fully considered but they are not persuasive.
Regarding claim 1, the applicant asserts that the applied prior art fails to teach or suggest the claimed glass fiber cloth weight of more than 85 grams per square meter. The examiner respectfully disagrees. Segaert does not appear to mention the total weight of the glass fiber cloth but Kwon, Rempt and Ketzer each disclose that it is known in the art to construct a glass fiber cloth with the claimed weight to provide suitable reinforcement and strength (see entire documents including [0021] of Kwon, [0087] of Rempt, and [0067] of Ketzer). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the glass fiber cloth with a weight of between 100 and 150 grams per square meter, to provide suitable reinforcement and strength.

	In response, the applicant asserts that Kwon discloses a lower limit of 30 grams per square meter and not the claimed 85 grams per square meter. Applicant’s argument is not persuasive. The claimed weight is either anticipated or obvious. At the least, the claimed weight is obvious because in the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. It is the position of the Office that the claimed weight is also anticipated. See MPEP 2131.03. In response to applicant’s argument that one skilled would not vary the weight to minimize effects of crimp and/or expansion, applicant’s argument is not commensurate in scope with the rejection. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the glass fiber cloth with a weight of between 100 and 150 grams per square meter, to provide suitable reinforcement and strength.
The applicant also asserts that one skilled in the art would not have considered Ketzer. The Office respectfully disagrees. In response to applicant's argument that Ketzer is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Ketzer, like the current application, is in the field of flooring [0001].
The applicant also asserts that one skilled in the art would not have considered Rempt. The Office respectfully disagrees. In response to applicant's argument that Rempt is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Rempt, like the current application, is in the field of flooring [0002].

	Regarding the Kwon primary reference rejections, the applicant asserts that Figure 15 of Cappelle is different than Figure 2 of the current application. The Office agrees but that which is claimed in not commensurate in scope with that which is shown in Figure 2. Kwon does not appear to explicitly mention the claimed floor panel shape but Cappelle disclose that it is known in the art to construct flooring with the claimed shape with a rectangular and oblong shape with tongue and groove and locking parts as claimed and locked together as claimed and with the glass fiber cloth extending as claimed so that the glass fiber layer cannot affect the bendability of the lower lip in a disadvantageous way (Figures, [0021]-[0023], [0029], and [0141]) Therefore, it would have been obvious to one having ordinary skill in the art to construct the flooring of Kwon with the claimed shape and coupling means motivated by a desire to lock the flooring panels together and so that the glass fiber layer cannot affect the bendability of the lower lip in a disadvantageous way.
Regarding claim 13, the applicant asserts that Hartlein does not relate to flooring. In response to applicant's argument that Hartlein is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Hartlein is at least reasonably pertinent to the particular problem with which the applicant was concerned which is improving bonding (orientation restriction) between glass fibers and a thermoplastic material (e.g. see column 1, lines 4-25 of Hartlein and page 5, lines 4-27 of the current application).







Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Although the RCE filed 2/3/2022 includes claim amendments and a new claim, all of the claims are rejected with the same prior art applied in the Final Office action mailed 11/3/2021. MPEP 706.07(b) states that the claims of an application for which a request for continued examination (RCE) has been filed may be finally rejected in the action immediately subsequent to the filing of the RCE (with a submission and fee under 37 CFR 1.114) where all the claims in the application after the entry of the submission under 37 CFR 1.114 (A) are drawn to the "same invention" claimed in the application prior to the entry of the submission under 37 CFR 1.114, and (B) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE under 37 CFR 1.114. Office practice and case law define “same invention” to mean patentably indistinct inventions and the test is in terms of the familiar concepts of obviousness and anticipation (e.g., see MPEP 2301.03). The finality of the Office action is therefore proper because (A) all of the claims are patentably indistinct to the claims prior to the RCE filing (same invention), and (B) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789